Citation Nr: 1636237	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, with jurisdiction later transferred to the RO in Boston, Massachusetts.

In June 2007, the Veteran filed a claim for entitlement to service connection for PTSD.  A claimant without medical expertise who files a claim for an affliction caused by a mental condition cannot be expected to precisely delineate the diagnosis of a mental illness.  See Clemons v. Shinseki, 22 Vet. App. 128 (2009). Therefore the Board has expanded the Veteran's claim to include all acquired psychiatric disorders.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015).  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5) (2015).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, as well as statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Veteran has been diagnosed with PTSD under the criteria of the DSM-IV, and a VA medical examiner has linked his current PTSD to several in-service stressors reported by the Veteran.  See VA examination report of December 2010.  Among these alleged stressors is the Veteran's account of an in-service personal assault during "Evasion and Escape and POW training" in California.  The Veteran alleges that, during the training, he was humiliated by [being asked] to disrobe and crawl through a wire tunnel, hit at the side of his head, kicked and asked to crawl in 'Taichi' boxes."  He further alleges that he "was interrogated as part of the reenactment process, felt that he was made to feel like a POW and felt abused."  See VA examination report of December 2010.  The Veteran states that he was "whacked with rifle butts, . . . knocked down, dragged around, [and] treated like an animal."  See VA treatment record of March 2010.

It has been recognized that cases involving alleged personal assault may present "unique problems of documenting" the events about which a veteran complains.  Patton v. West, 12 Vet. App. 272, 282 (1999).  Service records may not contain evidence of personal assault.  Alternative sources, including testimonial statements from family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5) (2015).

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(5) nor been provided a list of alternative sources from which he could submit evidence to help substantiate the stressor incident.  Therefore, the Veteran's claim must be further developed in accordance with the evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5).  After providing the required notice, an attempt must be made to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A (a), (g) (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on an in-service personal assault.  The Veteran must be specifically informed of the information or evidence he may submit and of the information or evidence that VA will obtain with respect to his claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.  Notify the Veteran if a search for corroborating information leads to negative results.

2. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




